Citation Nr: 0615937	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  96-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from November 26, 
1990 to January 9, 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO determined that new and material evidence 
had not been submitted to reopen a previously denied claim of 
entitlement to service connection for a back disorder.  In 
April 1999, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a back disorder and 
remanded the issue of entitlement to service connection for a 
back disorder on a de novo basis to the RO for further 
development and adjudicative action.  

In July 2003, the Board remanded the case for compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and a VA 
examination.  The case is again before the Board.     

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In March 2004, a VCAA letter was sent to the veteran and a VA 
examination was scheduled, but an incorrect address (first 
address) was used to contact the veteran.  

The VCAA letter was reissued in March 2005 to a 
second/different address, and it does not appear to have been 
returned as undeliverable.  

In August 2005, a third address was obtained for the veteran, 
through a public guardian, and he was then informed of the 
current status of his claim and that certain information was 
needed from him.  In September 2005, he was notified at this 
same address about the need to schedule a VA examination.  It 
does not appear that the letters were returned as 
undeliverable or were otherwise sent back.  

Despite advice to the VA Medical Center to utilize the third 
address, the December 2005 notification letter to the veteran 
regarding his VA examination was sent to the first (obsolete) 
address.  This letter was returned via Federal Express as 
undeliverable and the veteran subsequently did not report for 
the examination.  A supplemental statement of the case was 
also sent to the first address and was returned as 
undeliverable.     

Since it appears that the third address via a public guardian 
has been most recently successful, due process concerns may 
be rectified using such contact point.  

Accordingly, this case is remanded for the following:

1.  By utilizing the [third] address that 
seems viable, schedule the veteran for a 
VA examination by an appropriate 
specialist to determine the nature, 
extent of severity, and etiology of any 
disorder(s) of the back which may be 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

Any pertinent complaints should be 
recorded and evaluated.  The examiner, 
after review of the claims file as 
supplemented by the additional evidence 
requested above, should be asked to 
provide an opinion as to whether it is at 
least as likely as not that any back 
disorder(s) found on examination, 
including degenerative disease, 
spondylolisthesis, and/or discogenic 
narrowing is/are related to back 
complaints noted during service and 
reported after a fall on ice, or to any 
incident of service; and, if pre-existing 
active service, was/were aggravated 
thereby.  The examiner should provide the 
rationale for all opinions expressed.

2.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
examination report(s) and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, review the claims file to 
ensure that any other notification and 
development action required by the VCAA, 
including Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. 
March 3, 2006), is completed.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the issue 
of entitlement to service connection for 
a back disorder.  If the benefit 
requested on appeal is not granted to the 
appellant's satisfaction, issue a 
supplemental statement of the case (SSOC) 
to the most recent viable address for the 
veteran.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertaining to the issue 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure without 
good cause shown to report for any scheduled VA 
examination(s) for VA compensation purposes may adversely 
affect the outcome of his claim for service connection for a 
back disorder.  38 C.F.R. § 3.655 (2005).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


